Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Christopher Michael Ruby
(O.I. File Number 3-10-40192-9),

Petitioner
Vv.

The Inspector General
Department of Health and Human Services.

Docket No. C-11-686
Decision No. CR2476
Date: December 14, 2011
DECISION

Petitioner, Christopher Michael Ruby, is excluded from participation in Medicare,
Medicaid, and all other federal health care programs pursuant to sections 1128(a)(3) of
the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(3)), effective August 18, 2011.
There is a proper basis for Petitioner’s exclusion based upon his conviction in a state
court of a criminal offense committed after August 21, 1996, related to fraud in
connection with the delivery of an item or service in a health care program, other than
Medicare or Medicaid, operated by, or financed in whole or in part by, any federal, state,
or local government agency. Petitioner’s exclusion for the minimum period of five years
is mandatory pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-
7(c)(3)(B)).

I. Background

The Inspector General for the Department of Health and Human Services (I.G.) notified
Petitioner by letter dated July 29, 2011, that he was being excluded from participation in
Medicare, Medicaid, and all federal health care programs for a period of five years

pursuant to section 1128(a)(3) of the Act, based upon his felony conviction in the Court
of Common Pleas of Fayette County, Pennsylvania, of a criminal offense related to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service.

Petitioner timely requested a hearing by letter dated August 3, 2011, which he
supplemented by a letter dated August 18, 2011. The case was assigned to me on August
16, 2011 for hearing and decision. A telephone prehearing conference was convened on
August 31, 2011, the substance of which is memorialized in my order dated September 1,
2011. During the prehearing conference, Petitioner waived an oral hearing. The parties
agreed that this matter could be resolved based upon the parties’ briefs and documentary
evidence, and a briefing schedule was set.

The LG. filed a brief (I.G. Brief) on September 30, 2011, with I.G. exhibits (I.G. Exs.)
through 5. Petitioner filed his brief on October 11, 2011, with Petitioner’s exhibits (P.
Exs.) A through D. The L.G. filed a reply on October 31, 2011. No objection has been
made to my consideration of the exhibits offered by the I.G., and I.G. Exs. 1 through 5
are admitted. The I.G. objected to P. Exs. A through D on grounds that they are not
relevant. The I.G. argues that the exhibits are offered in support of Petitioner’s collateral
attack upon his underlying conviction. I.G. Reply at 1. The LG. is correct that Petitioner
may not challenge, and I may not review, whether he was correctly convicted in the state
court. However, P. Ex. A through C relate to the underlying conduct or activity for
which Petitioner was convicted. The general issue I must resolve is whether the statutory
elements of section 1128(a)(3) of the Act are satisfied so that there is a basis for
Petitioner’s exclusion pursuant to that section as alleged by the LG. The evidence
contained in the exhibits is relevant to the extent that it has a tendency to show whether
the facts necessary to meet the statutory elements under section 1128(a)(3) of the Act are
more or less probable. FED. R. EVID. 401. Accordingly, I conclude that P. Exs. A
through C are relevant, and they are admitted. P. Ex. D contains the results of polygraph
examination administered to Petitioner on October 16, 2004. The information in the
report does not reveal the conduct or activity of which Petitioner was convicted.
Therefore, the report is not relevant to any issue that I may decide. Accordingly, I
conclude that P. Ex. D is not admissible, and it is not considered for any purpose.

IL. Discussion
A. Applicable Law
Petitioner’s rights to a hearing by an administrative law judge (ALJ) and judicial review

of the final action of the Secretary of Health and Human Services (the Secretary) are
provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)).
Pursuant to section 1128(a)(3) of the Act, the Secretary must exclude from participation
in any federal health care program:

Any individual or entity that has been convicted for an
offense which occurred after August 21, 1996, under Federal
or State law, in connection with the delivery of a health care
item or service or with respect to any act or omission in a
health care program (other than those specifically described
in paragraph (1)) operated by or financed in whole or in part
by any Federal, State, or local government agency, of a
criminal offense consisting of a felony relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other
financial misconduct.

The Secretary has promulgated regulations implementing these provisions of the Act. 42
C.F.R. § 1001.101(c).

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) will be for a period of not less than five years. Pursuant to 42 C.F.R. §
1001.102(b), the period of exclusion may be extended based on the presence of specified
aggravating factors. Only if the aggravating factors justify an exclusion of longer than
five years are mitigating factors considered as a basis for reducing the period of exclusion
to no less than five years, 42 C.F.R. § 1001.102(c). No aggravating factors are cited by
the I.G. in this case, and the I.G. does not propose to exclude Petitioner for more than the
minimum statutory period of five years.

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R. §
1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on
any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b).

B. Issues:

The Secretary has by regulation limited my scope of review to two issues:

Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs; and

Whether the length of the proposed exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Petitioner’s exclusion is required by section 1128(a)(3) of the Act.

Petitioner does not deny that on or about September 30, 2009, he pled guilty to one
felony count of insurance fraud. Petitioner does not deny he was convicted pursuant to
his guilty plea by the Court of Common Pleas of Fayette County, Pennsylvania, of one
count of insurance fraud in violation of Pennsylvania statute. Petitioner does not deny
that, on November 30, 2009, he was sentenced to make restitution to private pay insurers
and to the Commonwealth of Pennsylvania Department of Welfare, and to two years of
supervised probation. Petitioner also does not deny that the criminal actions that formed
the basis of his conviction were committed between June 2003 and August 2006, while
he was employed as a pharmacist at Burns Drug Pharmacy in Connellsville,
Pennsylvania. Petitioner’s Supplement Request for Hearing dated August 18, 2011; P.
Br. at 1-2; [.G. Ex. 2, at 2; 1.G. Ex. 3, at 3; I.G. Ex. 4, at 1; LG. Ex. 5. The evidence
establishes that there is a nexus or common sense connection between Petitioner’s
conviction of fraud and his position as a licensed pharmacist delivering health care items
or services. Erik D. DeSimone, R.Ph., DAB No. 1932, at 5 (2004).

The evidence before me shows that the elements necessary for exclusion under section
1128(a)(3) of the Act are satisfied in this case. Petitioner was convicted by a state court
of felony insurance fraud that occurred after August 21, 1996. The conduct for which
Petitioner was convicted was in connection with the delivery of health care items or
services. Accordingly, I conclude that there is a basis to exclude Petitioner pursuant to
section 1128(a)(3) of the Act.

3. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period for of exclusion under section 1128(a).

4. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Petitioner challenges the five-year exclusion as unreasonable based on his dispute of the
facts underlying his conviction. Petitioner asserts that he was innocent of the crime to
which he pled guilty. Petitioner argues that he can prove that he did not commit the
insurance fraud, and that he did not have access to the money that was fraudulently
obtained. Petitioner explains that he accepted the criminal charge and plea agreement
because it was a non-drug charge that would allow him to minimize the penalty that
would be imposed against him by the Pennsylvania State Board of Pharmacy. Petitioner
asserts that he was unaware that he would be subject to exclusion based on his
conviction. Petitioner’s Supplement Request for Hearing dated August 18, 2011; P. Br.
at 1-2; 1.G. Ex. 5. Petitioner may not attack his conviction on either substantive or
procedural grounds in this proceeding and I have no authority to review his conviction.
42 C.F.R. § 1001.2007(d). Petitioner also cannot avoid the effect of his guilty plea by
claiming he was unaware that Congress mandated his exclusion under 1128(a)(3) of the
Act.

Five years is the minimum period authorized for a mandatory exclusion pursuant to
section 1128(a). Act § 1128(c)(3)(B). I have found there is a basis for Petitioner’s
exclusion pursuant to section 1128(a)(3) of the Act, and the five year exclusion is not
unreasonable as a matter of law.

The Secretary’s regulation provides that an exclusion is effective 20 days from the date of
the I.G.’s written notice of exclusion to the affected individual or entity. 42 C.F.R. §
1001.2002(b). The Secretary’s regulations do not give me discretion to change the
effective date of Petitioner’s exclusion and I may not refuse to follow the Secretary’s
regulations. 42 C.F.R. § 1005.4(c)(1); Thomas Edward Musial, R.Ph., DAB No. 1991
(2005). Consequently, the effective date of Petitioner’s exclusion is August 18, 2011,
twenty days after the July 29, 2011, LG. notice of exclusion. Pursuant to 42 C.F.R. §
1001.3001, Petitioner may apply for reinstatement only after the period of exclusion
expires. Reinstatement is not automatic upon completion of the period of exclusion.

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for the minimum statutory period of
five years, effective August 18, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

